Chalmers, C. J.,
delivered the opinion of-the court.
The order of the Probate Court directing the investment of *660the ward’s money in'Confederate bonds was a nullity, as we held when this case was heretofore before us. 56 Miss. 578. The money is therefore to be regarded as remaining continuously thereafter in the guardian’s hands, and as still there. It was neither taken by him at interest, nor loaned out, nor mingled with his own, nor used by him. Under these circumstances he was not liable for interest upon it so long as he remained guardian, or so long as his ward remained a minor. Reynolds v. Walker, 29 Miss. 262; Roach v. Jelks, 40 Miss. 756 ; Crump v. Gerock, 40 Miss. 768. But his ward became of age in 1871, and it at once became his duty to settle with her and paj^ over this money to her, and he will be liable for interest from that date. Code 1857, p. 462, sect. 148 ; Garland v. Norman, 50 Miss. 238.
Reversed and remanded, for decree in accordance with this opinion. •